ORDER

PER CURIAM.
Appellant Travis Whiteside (“White-side”) appeals from the judgment entered upon a jury verdict of possession of a controlled substance, Section 195.202, RSMo.2000. On appeal, Whiteside first claims the trial court erred in refusing his proffered jury instruction patterned after MAI-CR 310.08, “Presence At or Near the Scene.” Second, Whiteside argues that the trial court abused its discretion in admitting evidence of blenders, a grinder, and a digital scale that were found during a search of the crime scene.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).